DETAILED ACTION
Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgut et al. (US 2017/0332114) in view of Brinkley et al. (US 2018/0073864).

Claim 1, Turgut teaches a video distribution apparatus comprising: 
a generation unit configured to generate a plurality of pieces of segment data (i.e. converting into segments), and to append an index to each of the plurality of pieces of segment data in a predetermined order (time order, fig. 6), wherein each piece of the segment data corresponds to each predetermined time period of video data (figs. 5-6; p. 0035-0036); 

a transmission unit configured to transmit, to the external apparatus, segment data corresponding to the index designated by the acquisition request (p. 0032-0036).
Turgut is silent regarding a video distribution apparatus comprising: 
wherein in a case where an index of segment data which is generated after a lapse of a predetermined time period or longer from a time when the acquisition request is received by the reception unit is designated by the acquisition request, the generation unit appends the index designated by the acquisition request to the segment data regardless of the predetermined order. 
Brinkley teaches a video distribution apparatus comprising: 
wherein in a case where an index of segment data (i.e. manifest) which is generated after a lapse of a predetermined time period or longer from a time when the acquisition request is received by the reception unit is designated by the acquisition request (i.e. delayed), the generation unit appends the index (i.e. sending manifests at same time of content) designated by the acquisition request to the segment data regardless of the predetermined order (i.e. optimistic manifest creation) (p. 0012). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided handling a delay as taught by Brinkley to the system of Turgut to allow for on-the-fly adjustment (p. 0012).

Claim 2, Turgut is silent regarding the video distribution apparatus according to claim 1, wherein in a case where the index of the segment data which is generated after the lapse of the predetermined time period or longer is designated by the acquisition request, the generation unit appends the index designated by the acquisition request to the segment data by changing an index of the generated segment data to the index designated by the acquisition request. 
Brinkley teaches the video distribution apparatus according to claim 1, wherein in a case where the index of the segment data which is generated after the lapse of the predetermined time period or longer is designated by the acquisition request (i.e. delayed), the generation unit appends the index designated by the acquisition request to the segment data by changing an index of the generated segment data (i.e. sending new manifest file) to the index designated by the acquisition request (i.e. fallback content will be sent to the client according to manifest, these segments will take the place of original pre-roll content) (p. 0012-0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided handling a delay as taught by Brinkley to the system of Turgut to allow for on-the-fly adjustment (p. 0012).

Claim 3, Turgut is silent regarding the video distribution apparatus according to claim 1, wherein in a case where the index of the segment data which is generated after the lapse of the predetermined time period or longer is designated by the acquisition request, the generation unit appends the index designated by the acquisition 
Brinkley teaches the video distribution apparatus according to claim 1, wherein in a case where the index of the segment data which is generated after the lapse of the predetermined time period or longer is designated by the acquisition request (i.e. delayed), the generation unit appends the index designated by the acquisition request to segment data which is generated immediately (i.e. simultaneously) after the acquisition request is received (p. 0012-0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided handling a delay as taught by Brinkley to the system of Turgut to allow for on-the-fly adjustment (p. 0012).

Claim 4, Turgut is silent regarding the video distribution apparatus according to claim 1, wherein the reception unit receives, from the external apparatus, information indicating a condition for disconnection of a communication, and wherein the predetermined time period is a time period determined based on the information. 
Brinkley teaches the video distribution apparatus according to claim 1, wherein the reception unit receives, from the external apparatus, information indicating a condition for disconnection of a communication (i.e. delay), and wherein the predetermined time period is a time period determined based on the information (i.e. pre-roll changed to fallback) (p. 0012-0013). 


Claim 5, Turgut teaches the video distribution apparatus according to claim 1, further comprising a storage unit configured to store the segment data generated by the generation unit (p. 0005).
Turgut is silent regarding the specific feature of:
“wherein in a case where an index indicating segment data which is generated within a predetermined time range from the time when the acquisition request is received is designated by the acquisition request and segment data corresponding to the index is stored in the storage unit, the transmission unit transmits the segment data to the external apparatus”. 
Brinkley teaches the specific feature of:
“wherein in a case where an index indicating segment data which is generated within a predetermined time range from the time when the acquisition request is received is designated by the acquisition request (i.e. delayed) and segment data corresponding to the index is stored in the storage unit (i.e. stored on CDN), the transmission unit transmits the segment data to the external apparatus” (p. 0012-0013, 0024-0025). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided handling a delay as taught by Brinkley to the system of Turgut to allow for on-the-fly adjustment (p. 0012).

Claim 6, Turgut is silent regarding the video distribution apparatus according to claim 5, wherein in a case where the index of the segment data which is generated within the predetermined time range is designated by the acquisition request and the segment data corresponding to the index is not stored in the storage unit, the transmission unit transmits an error response to the external apparatus. 
Brinkley teaches the video distribution apparatus according to claim 5, wherein in a case where the index of the segment data which is generated within the predetermined time range is designated by the acquisition request and the segment data corresponding to the index is not stored in the storage unit (i.e. not stored in local cache), the transmission unit transmits an error response to the external apparatus (i.e. Brinkley envisions a system that transmits an error in response to an unavailable content portion since the system of Brinkley is seeking to avoid the error) (p. 0013, 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided handling a delay as taught by Brinkley to the system of Turgut to allow for on-the-fly adjustment (p. 0012).

Claim 8, Turgut is silent regarding the video distribution apparatus according to claim 1, wherein in a case where the segment data includes a frame of a predetermined type, the generation unit transmits the segment data to which the index designated by the acquisition request is appended regardless of the predetermined order. 
Brinkley teaches the video distribution apparatus according to claim 1, wherein in a case where the segment data includes a frame of a predetermined type (i.e. frame rate), the generation unit transmits the segment data to which the index designated by the acquisition request is appended regardless of the predetermined order (p. 0009, 0012-0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided handling a delay as taught by Brinkley to the system of Turgut to allow for on-the-fly adjustment (p. 0012).

Claim 9 is analyzed as a “client apparatus” performing the steps of claim 1 above.  Turgut teaches a “client apparatus” (i.e. video player) (p. 0023-0025) to perform the steps of claim 1.

Claim 10 is analyzed and interpreted as a method of claim 1.
Claim 11 is analyzed and interpreted as a method of claim 9.

Claim 12 recites “a computer-readable non-transitory recording medium storing a program for causing a computer” to perform the step of claim 1.  Turgut inherently teaches “a computer-readable non-transitory recording medium storing a program for causing a computer” to perform the step of claim 1.
Claim 13 recites “a computer-readable non-transitory recording medium storing a program for causing a computer” to perform the step of claim 9.  Turgut inherently teaches “a computer-readable non-transitory recording medium storing a program for causing a computer” to perform the step of claim 9.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgut et al. (US 2017/0332114) in view of Brinkley et al. (US 2018/0073864), and further in view of Benno et al. (US 2012/0195362).

Claim 7, Turgut is silent regarding the video distribution apparatus according to claim 5, further comprising a storage unit configured to store the segment data generated by the generation unit, wherein the predetermined time range is a time range determined depending on a size of a storage area in the storage unit. 
Benno teaches The video distribution apparatus according to claim 5, further comprising a storage unit configured to store the segment data generated by the generation unit, wherein the predetermined time range is a time range determined 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided storage size according to length of time as taught by Benno to the system of Turget and Brinkley to allow for a buffer to hold T time of data (p. 0031).

Conclusion
Claims 1-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160127440 A1	Gordon; Michael
US 20190238816 A1	Sun; Yanbo et al.
US 20160014179 A1	STRAUB; Gilles et al.
US 20170332113 A1	Haritaoglu; Ismail R. et al.
US 20200413111 A1	Varadarajan; Subramanian et al.
US 20120233228 A1	Barton; Michael et al.
US 20140115724 A1	van Brandenburg; Ray et al.
US 20180220189 A1	Hodge; Andrew et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        2/26/2021